 
Exhibit 10.1

 
Adopted May 4, 2007

 
 
SECURITY CAPITAL ASSURANCE LTD
AMENDED AND RESTATED
ANNUAL INCENTIVE COMPENSATION PLAN
 
SECTION 1.           Purpose.
 
Security Capital Assurance Ltd (the “Company”) has established this Annual
Incentive Compensation Plan (the “Plan”) in order to provide the Company with an
additional means to attract and retain executive officers by providing them with
an opportunity to earn annual incentive compensation, contingent on the
achievement of certain performance goals, as an incentive and reward for their
contributions to the growth, profitability and success of the Company from year
to year.
 
The Company intends that compensation payable under the Plan will constitute
“qualified performance-based compensation” under Section 162(m) of the Code (as
hereinafter defined).  The Plan shall be interpreted and construed in a manner
consistent with such intent.
 
SECTION 2.          Definitions.
 
2.1.  “Award” means the amount of incentive compensation to which a Participant
is entitled for each Plan Year as determined by the Committee pursuant to
Sections 4 and 5 of the Plan.
 
2.2.  “Board” means the Company’s Board of Directors.
 
2.3.  “Code” means the Internal Revenue Code of 1986, as amended, including
applicable regulations thereunder.
 
2.4.  “Committee” means the Compensation Committee of the Board, which shall be
comprised solely of at least two persons who, to the extent required to satisfy
the exception for performance-based compensation under Section 162(m) of the
Code, are “outside directors” within the meaning of such section.  However, no
act of the Committee shall be void or deemed to be without authority due to the
failure of a member to meet any qualification requirement at the time the action
is taken.
 
2.5.  “Determination Date” means the day not later than the 90th day of a Plan
Year or such other date by which the Committee may establish performance goals
for a Plan Year without causing an Award to be treated as other than
performance-based compensation under Section 162(m) of the Code.
 
2.6.  “Eligible Employee” means any executive officer (as that term is defined
in Rule 3b-7 under the Securities Exchange Act of 1934, as amended) or other key
executive of the Company or its subsidiaries.
 


--------------------------------------------------------------------------------





 
2.7.  “Participant” means an Eligible Employee who has been selected by the
Committee to potentially receive an Award for a given Plan Year, subject to
achievement of one or more performance goals and satisfaction of other
conditions under the Plan or specified by the Committee.
 
2.8.  “Plan Year” means the fiscal year of the Company or such other period
established by the Committee.
 
SECTION 3.           Administration.
 
The Plan shall be administered by the Committee.  The Committee shall have the
authority to establish performance goals for the awarding of Awards for each
Plan Year; to determine the Participants for each Plan Year; to determine
whether performance goals for each Plan Year have been achieved; to authorize
payment of Awards under the Plan, including determining the form and timing of
payment and any conditions (such as further service requirements) that will
apply to such payment; to adopt, alter and repeal such administrative rules,
guidelines and practices governing the Plan as it shall deem advisable; and to
interpret the terms and provisions of the Plan.  All determinations made by the
Committee with respect to the Plan and Awards thereunder shall be final and
binding on all persons, including the Company and all Eligible Employees.
 
SECTION 4.           Determination of Awards.
 
The amount of a Participant’s Award for any Plan Year shall be an amount not
greater than $3,000,000, which amount shall be determined based on the
achievement of one or more performance goals established by the Committee with
respect to a Participant.  Performance goals may vary as among Participants and
shall be based upon one or more of the following criteria, as the Committee may
deem appropriate:  appreciation in value of the Company’s common stock; total
shareholder return; earnings per share; operating income; net income; pretax
earnings; pretax earnings before interest, depreciation and amortization; pro
forma net income; return on equity; return on designated assets; return on
capital; economic value created or economic profit; earnings per share and/or
growth thereof; book value; adjusted book value; revenues; expenses (including
expense ratio); loss ratio; new business production; capital markets and/or
acquisition transactions; investment programs initiated; operating profit
margin; operating cash flow; free cash flow; cash flow return on investment;
operating margin; and net profit margin.  Performance goals may be expressed as
absolute goals, goals compared to past performance, goals compared to the
performance of a published or special index or benchmark deemed applicable by
the Committee, or otherwise as determined by the Committee.  The performance
goals may be determined by reference to the performance of the Company and/or a
subsidiary or affiliate of the Company, or of a division or unit of any of the
foregoing.  No later than the Determination Date for a Plan Year, the Committee
shall designate (i) the Participants for such Plan Year, (ii) the performance
goals for such Plan Year and (iii) the corresponding Award amounts payable to
each Participant under the Plan upon achievement of such performance goals and
satisfaction of other conditions under the Plan or specified by the
Committee.  So long as an Award is fully contingent upon a measure of
performance as specified in this Section 4, the Committee may consider other
measures of performance or other circumstances in its exercise of discretion
(“negative discretion”) to reduce the final Award.  The Committee may specify at
the time an
 

-2-

--------------------------------------------------------------------------------



Award opportunity is authorized or at any other time such other performance
measures or other terms upon which it will exercise negative discretion.
 
SECTION 5.           Payment of Award.
 
An Award (if any) to a Participant for a Plan Year shall be paid following the
end of the Plan Year; provided, however, that the Committee shall have first
certified in writing (i) that the applicable performance goal or goals with
respect to such Participant for such Plan Year were satisfied and the level of
the attainment of such goal or goals, (ii) that all other material terms upon
which payment of the Award is conditioned were satisfied and (iii) the amount of
each Participant’s Award.  The Committee, unless it determines otherwise, may
exercise negative discretion to reduce the amount that would otherwise be
payable under an Award by reason of the applicable performance goal’s having
been achieved.  Payments will be in cash, subject to any conditions the
Committee may impose; provided, however, that the Committee may also provide
that an Award will be paid in whole or in part in shares of the Company’s common
shares or other Company common share-based awards, including restricted shares,
restricted share units or other share awards, if and to the extent that shares
are available under a separate equity compensation plan of the Company and
permitted to be granted in connection with such incentive awards, in any case
with an aggregate fair market value at the time of payment not to exceed
$3,000,000.   If a Participant dies after the end of a Plan Year but before
receiving payment of any Award, the amount of such Award shall be paid to a
designated beneficiary or, if no beneficiary has been designated, to the
Participant’s estate, in the form of a lump sum payment in cash as soon as
practicable after the Award for the Plan Year has been determined and certified
in accordance with this Section 5.  Notwithstanding the foregoing, the Committee
may determine, by separate agreement with any Participant or otherwise, that all
or a portion of an Award for a Plan Year shall be payable to the Participant
upon the Participant’s death, disability or termination of employment with the
Company or its subsidiaries, or upon a change of control of the Company, during
the Plan Year.
 
SECTION 6.           Non-transferability.
 
No Award or rights under this Plan may be transferred or assigned other than by
will or by the laws of descent and distribution.
 
SECTION 7.           Amendments and Termination.
 
The Board may terminate the Plan at any time and may amend it from time to time,
provided, however, that no termination or amendment of the Plan shall materially
and adversely affect the rights of a Participant or a beneficiary with respect
to a previously certified Award except with the written consent of such
Participant or beneficiary.  Amendments to the Plan may be made without
shareholder approval except as required to satisfy Section 162(m) of the Code.
 
SECTION 8.  General Provisions.
 
8.1.  Nothing set forth in this Plan shall prevent the Board or the Committee
from adopting other or additional compensation arrangements.  Neither the
adoption of the Plan or any Award hereunder shall confer upon any person any
right to continued employment.
 
8.2.  No member of the Board or the Committee, nor any officer or employee of
the Company acting on behalf of the Board or the Committee, shall be personally
liable for any
 

-3-

--------------------------------------------------------------------------------



action, determination or interpretation taken or made with respect to the Plan,
and all members of the Board or the Committee and all officers or employees of
the Company acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company in respect of any such action,
determination or interpretation.
 
8.3.  The Committee is authorized to make adjustments in the terms and
conditions of, and the criteria included in, the authorization of Awards and
performance goals in recognition of unusual or nonrecurring events, including
stock splits, stock dividends, reorganizations, mergers, consolidations, large,
special and non-recurring dividends, and acquisitions and dispositions of
businesses and assets, affecting the Company and its subsidiaries or any
business unit thereof, or the financial statements of the Company or any
subsidiary, or in response to changes in applicable laws, regulations,
accounting principles, tax rates and regulations or business conditions or in
view of the Committee’s assessment of the business strategy of the Company, any
subsidiary or affiliate or business unit thereof, performance of comparable
organizations, economic and business conditions, and any other circumstances
deemed relevant; provided, however, that no such adjustment shall be authorized
or made if and to the extent that the existence or exercise of such authority
would cause an Award potentially grantable hereunder to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code.
 
8.4.  The Company shall deduct from any payment in settlement of a Participant’s
Award or other payment to the Participant any Federal, state, or local
withholding or other tax or charge which the Company is then required to deduct
under applicable law with respect to the Award.
 
8.5.  The validity, construction, and effect of the Plan and any rules and
regulations or document hereunder shall be determined in accordance with the
laws (including those governing contracts) of New York, without giving effect to
principles of conflicts of laws.
 
SECTION 9.           Effective Date of Plan; Shareholder Approval
 
The original plan became effective as of August 1, 2006.  The Company currently
intends that this Amended and Restated Annual Incentive Compensation Plan will
be submitted for approval by its shareholders prior to the first regularly
scheduled meeting of shareholders of the Company that occurs more than twelve
months after consummation of the initial public offering of the common shares of
the Company.  The Company also currently intends that the Plan will subsequently
be submitted for reapproval of shareholders no later than the first meeting of
shareholders that occurs in the fifth year following the year in which
shareholders of the Company previously approved the Plan.
 



-4-

--------------------------------------------------------------------------------


